DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 23, 2022 has been entered. Claims 1, 3-15, 17 and 19-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 10-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2014/0094666 A1) (hereinafter – Fine) in view of Starodubtsev et al. (US 2017/0367637 A1) (hereinafter – Starodubtsev).

Regarding claim 1, Fine discloses A biological information measurement apparatus comprising (Abstract and entire document):
a memory, storing a program (Para. [0020], “a memory utility for storing coefficients required to perform predetermined calculation by the data processing and analyzing utility, and an external information exchange utility configured to enable downloading of the processed information to an external user or to display it.”);
a processor, executing the program stored in the memory to be configured to (Para. [0020], “a memory utility for storing coefficients required to perform predetermined calculation by the data processing and analyzing utility, and an external information exchange utility configured to enable downloading of the processed information to an external user or to display it.”);
measure a value representing oxygen concentration in blood of a subject (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
measure, by referring to a change in the value measured by the processor, as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value, wherein the detection time of the inflection point of the value is detected after the holding of breathing and after the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
when a plurality of inflection points of the value has been detected during the predetermined time period, measure as the oxygen circulation time a time duration from the restart time to the detection time of the inflection point, wherein the inflection point is detected after the restart time and is smallest in value than remaining inflection points from among the plurality of infection points (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
wherein each of the plurality of inflection points is a predetermined location where the oxygen concentration measured at the predetermined location changes from decreasing to increasing in response to the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
Fine fails to disclose the processor executes the program to be further configured to: receive an instruction from a user, the instruction comprises a modification instruction to modify a length of the predetermined time period, namely, at least one of a start time and the end time of the predetermined time period, and a measurement instruction to measure the value;
modify at least one of the start time and the end time of the predetermined time period in response to the modification instruction received by the processor; and
measure the oxygen concentration of the subject based on the modified length of the predetermined time.
However, in the same field of endeavor, Starodubtsev teaches the processor executes the program to be further configured to: receive an instruction from a user, the instruction comprises a modification instruction to modify a length of the predetermined time period, namely, at least one of a start time and the end time of the predetermined time period, and a measurement instruction to measure the value (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time);
modify at least one of the start time and the end time of the predetermined time period in response to the modification instruction received by the processor (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time); and
measure the oxygen concentration of the subject based on the modified length of the predetermined time (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Starodubtsev in order to ensure measuring all the data, since physical condition can change (Para. [0008], “Because human bodies' physical condition may change at different times during the day, such integrated monitoring, assessment and management not only provide important information and guidance to individuals who intend to maintain and improve their health, but also to competitive athletes to help them understand their own bodies' physical status in order to better target training and competition achievements.”).
Regarding claim 3, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, wherein the processor is further configured to modify the start time of the predetermined time period to be later than the restart time (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 4, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, wherein the processor is further configured to set at least one of the start time and the end time of the predetermined time period on each subject (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 5, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 3, wherein the processor is further configured to set at least one of the start time and the end time of the predetermined time period on each subject (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 10, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, wherein the processor executes the program to be further configured to update a length of the predetermined time period in accordance with each of the oxygen circulation times measured by the processor such that the detection time of the inflection point of the value falls within the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 11, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 10, wherein the processor is further configured to measure at least one of a start time and the end time of the predetermined time period on each subject in accordance with the oxygen circulation time of the subject measured by the processor (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 12, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, wherein the processor is further configured to measure the oxygen circulation time by detecting the inflection point of the value throughout the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 13, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, wherein the processor is further configured to measure the oxygen circulation time by detecting the inflection point of the value throughout the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 14, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 3, wherein the processor is further configured to measure the oxygen circulation time by detecting the inflection point of the value throughout the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 15, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, wherein the processor is further configured to measure the oxygen circulation time using the detection time of the inflection point of the value falling within the predetermined time period out of the inflection points of the value detected during a time duration throughout which the value is measured (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 17, Fine and Starodubtsev teach A biological information measurement apparatus comprising (Abstract and entire document):
a first measurement unit that measures a value representing oxygen concentration in blood of a subject (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
a second measurement unit that measures, by referring to a change in the value measured by the first measurement unit, as an oxygen circulation time a time duration from a restart time of breathing of the subject from holding of breathing to a detection time of an inflection point of the value, wherein the detection time of the inflection point of the value is detected after the holding of breathing and after the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
and a modification unit that modifies at least one of a start time and an end time of a detection time period within which the inflection point of the value is detected, (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”)
when a plurality of inflection points of the value has been detected during the predetermined time period, the second measurement unit measures as the oxygen circulation time a time duration from the restart time to the detection time of the inflection point, wherein the inflection point is detected after the restart time and is smallest in value than remaining inflection points from among the plurality of infection points (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
wherein each of the plurality of inflection points is a predetermined location where the oxygen concentration measured at the predetermined location changes from decreasing to increasing in response to the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
Fine fails to disclose wherein the biological information measurement apparatus further comprising a reception unit that receives an instruction from a user, the instruction comprises a modification instruction to modify a length of the predetermined time period, namely, at least one of a start time and the end time of the predetermined time period, and a measurement instruction to measure the value,
wherein the modification unit modifies at least one of the start time and the end time of the detection time period in response to the modification instruction received by the reception unit,
wherein the first measurement unit measures the oxygen concentration of the subject based on the modified length of the predetermined time.
However, in the same field of endeavor, Starodubtsev teaches wherein the biological information measurement apparatus further comprising a reception unit that receives an instruction from a user, the instruction comprises a modification instruction to modify a length of the predetermined time period, namely, at least one of a start time and the end time of the predetermined time period, and a measurement instruction to measure the value (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time),
wherein the modification unit modifies at least one of the start time and the end time of the detection time period in response to the modification instruction received by the reception unit (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time),
wherein the first measurement unit measures the oxygen concentration of the subject based on the modified length of the predetermined time (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Starodubtsev in order to ensure measuring all the data, since physical condition can change (Para. [0008], “Because human bodies' physical condition may change at different times during the day, such integrated monitoring, assessment and management not only provide important information and guidance to individuals who intend to maintain and improve their health, but also to competitive athletes to help them understand their own bodies' physical status in order to better target training and competition achievements.”).
Regarding claim 19, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 17, wherein the modification unit modifies at least one of the start time and the end time of the detection time period on each subject (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 20, Fine and Starodubtsev teach A non-transitory computer readable medium storing a program causing a computer to execute a process for measuring biological information, the process comprising (Abstract and entire document):
measuring a value representing oxygen concentration in blood of a subject (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
and by referring to a change in the value measured, measuring as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value, wherein the detection time of the inflection point of the value is detected after the holding of breathing and after the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
when a plurality of inflection points of the value has been detected during the predetermined time period, the second measurement unit measures as the oxygen circulation time a time duration from the detection time of the inflection point to the restart time, the inflection point being detected after the restart time and being smaller in value than remaining inflection points from among the plurality of infection points (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
wherein each of the plurality of inflection points is a predetermined location where the oxygen concentration measured at the predetermined location changes from decreasing to increasing in response to the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
Fine fails to disclose wherein the process further comprising: receiving an instruction from a user, the instruction comprises a modification instruction to modify a length of the predetermined time period, namely, at least one of a start time and the end time of the predetermined time period, and a measurement instruction to measure the value;
modifying at least one of the start time and the end time of the predetermined time period in response to the modification instruction received by the computer; and
measuring the oxygen concentration of the subject based on the modified length of the predetermined time.
However, in the same field of endeavor, Starodubtsev teaches wherein the process further comprising: receiving an instruction from a user, the instruction comprises a modification instruction to modify a length of the predetermined time period, namely, at least one of a start time and the end time of the predetermined time period, and a measurement instruction to measure the value (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time);
modifying at least one of the start time and the end time of the predetermined time period in response to the modification instruction received by the computer (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time); and
measuring the oxygen concentration of the subject based on the modified length of the predetermined time (Para. [0018] – [0021], “To perform the anaerobic capacity test, it is preferable to measure time passed at several different breathing phases, but it is not required to measure all phases. One phase for measurement is to measure maximum length of time passed while the SUT holds breath after inhaling, which begins immediately following a completion of inhalation (Maximum Hypoxic Time After Inhaling, or MHTAI).” And para. [0023], “Referring to FIG. 3, the anaerobic capacity test is performed with all three phases, and the SUT's is 145 seconds, MHTAE is 90 seconds, and MHTIE is 95 seconds which includes 60 seconds while the SUT holds breath between inhalation and exhalation.” The tests are customizable in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Starodubtsev in order to ensure measuring all the data, since physical condition can change (Para. [0008], “Because human bodies' physical condition may change at different times during the day, such integrated monitoring, assessment and management not only provide important information and guidance to individuals who intend to maintain and improve their health, but also to competitive athletes to help them understand their own bodies' physical status in order to better target training and competition achievements.”).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2014/0094666 A1) (hereinafter – Fine) in view of Starodubtsev et al. (US 2017/0367637 A1) (hereinafter – Starodubtsev) in further view of Huntsman et al. (US 4796634) (hereinafter – Huntsman).

Regarding claim 6, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 1, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
Regarding claim 7, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 3, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
Regarding claim 8, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 4, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
Regarding claim 9, Fine and Starodubtsev teach The biological information measurement apparatus according to claim 5, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15, 17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791